Exhibit 10.4

 

1209 Deming Way

Madison WI 53717

 

No. 4

 

REFERENCE DATA 

October 19, 2016

 

 

These terms are specific to, and incorporated in, this lease.

 

 

 

no.

 

Item

 

Lease Provision

 

 

 

 

 

1.02

 

Premises

 

All of the building and thirteen (13) below grade bunkers

 

 

Parking

 

All surface parking

 

 

Area of the Premises

 

56,052 BOMA rentable square feet (“RSF”) excluding the bunkers

 

 

 

 

 

1.03

 

Additional Permitted uses

 

Manufacture, office, testing and assembly of medical imaging equipment

 

 

 

 

 

1.04

 

Term

 

Through June 30, 2025

 

 

Effective Date

 

November 1, 2016

 

 

 

 

 

2.01

 

Rent

 

$14.00/RSF/yr.

 

 

 

 

No base rent will be charged for July and August 2018

 

 

 

 

 

2.02

 

Rent Adjustment

 

$0.50 /RSF/yr. beginning July 1, 2017 and on same date each year thereafter

 

 

Tenant’s pro rata share

 

100%

 

 

Additional Rent

 

$6.36/RSF (subject to adjustment per S2.02)

 

 

 

 

 

2.04

 

Security deposit

 

None

 

 

 

 

 

4.01

 

Build out Allowance

 

Reference Second Amendment to Lease

 

 

 

 

 

10.01

 

Extension term

 

Two (2) extension terms of five (5) years each

 

 

 

 

 

12.01

 

Broker

 

The Gialamas Company, Inc. and JLL

 

 

 

 

 

12.13

 

Encumbrances

 

Mortgage to US Bank, N.A.

 

LANDLORD

TENANT

Adelphia, LLC

Accuray, Inc.

Gialamas Family Holdings, LLC, its Manager

1240 Deming Way

8040 Excelsior Drive, Suite 200

Madison, WI 53717

Madison WI 53717

 

 

 

 

 

/s/ George Gialamas

 

/s/ Andrew J Kirkpatrick

George Gialamas

Andrew J Kirkpatrick

Director

SVP, Global Operations and

 

Corporate Development

 

--------------------------------------------------------------------------------


 

1209 Deming Way
Madison, Wisconsin

 

SECOND AMENDMENT TO LEASE

 

October 19, 2016

 

THIS AMENDMENT modifies a lease between Adelphia LLC as Landlord (“Landlord”)
and Accuray, Inc., FKA Tomotherapy, Inc. (“Tenant”) for “Premises” (as
identified in Reference Data No. 4) at 1209 Deming Way, Madison, Wisconsin.

 

RECITALS

 

WHEREAS, Landlord and Tenant are parties to a lease and Lease Addendum dated
October 28, 2005, which was modified on January 10, 2006, June 13, 2006 and
November 16, 2012 (collectively the “Lease”) for the building and other
improvements at 1209 Deming Way, Madison, Wisconsin; and

 

WHEREAS, Tenant has requested an extension of the Lease that includes a tenant
improvement allowance which requires further definition.

 

NOW, THEREFORE, Landlord and Tenant agree that the Lease is affirmed and shall
remain in full force and effect except as provided in Reference Data No. 4, and
the following additions to the Lease:

 

Section 4.01(e) is created to read:

 

4.01(e) Tenant Improvement Allowance. Landlord acknowledges that Tenant also
leases premises at 1240 Deming Way, Madison, Wisconsin (“1240 Deming”). Landlord
has agreed that it will, in conjunction with Old Sauk Trails Park Limited
Partnership, the landlord at 1240 Deming, provide a tenant improvement allowance
(“TIA”) of up to seven hundred fifty thousand dollars ($750,000.00 USD) for use
at either or both locations, under the following conditions:

 

i)                 The TIA is to be used only for physical alterations,
additions or improvements to the Premises, but may include related and necessary
design and construction fees, as mutually agreed upon by the parties prior to
commencement of construction;

ii)              Payment will be made upon submission of an invoice for work
that has been previously approved by Landlord utilizing AIA standards;

iii)           Payment will be made directly to the contractor, vendor or
supplier and may be conditioned on receipt of one or more lien waivers;

iv)          The TIA limit is a combined limit such that any amount used at one
location will reduce the sum available at the other. Tenant is free to allocate
the TIA between the two locations as it chooses; and

v)             Any amount of the TIA not used by December 31, 2018 shall be
forfeited and no longer available to Tenant at either location.

 

Section 10.2 is created to read:

 

--------------------------------------------------------------------------------


 

Section 10.02. Right of Early Termination. Landlord grants to Tenant the right
to terminate this Lease as of June 30, 2023 (the “Early Termination Date”), on
the following conditions:

 

a)        Tenant must notify Landlord, in writing, of its intention to terminate
the Lease. The notice must be received by Landlord on or before June 30, 2022.
Time is of the essence with respect to the receipt of the notice;

b)        Tenant must pay to Landlord, on or before June 30, 2023, a termination
fee equal to two (2) months’ Rent and Additional Rent (as defined in the Lease)
plus all unamortized commissions and Tenant Improvement Allowance as of the
Early Termination Date;

c)         Tenant must not be in default under the Lease at the time of
Landlord’s receipt of the aforesaid notice or on the Early Termination Date.

 

In witness whereof, Landlord and Tenant have signed this Amendment on October  ,
2016.

 

 

LANDLORD

TENANT

Adelphia, LLC

Accuray, Inc.

Gialamas Family Holdings, LLC, its Manager

1240 Deming Way

8040 Excelsior Drive, Suite 200

Madison, WI 53717

Madison WI 53717

 

 

 

/s/ George Gialamas

 

/s/ Andrew J Kirkpatrick

George Gialamas

Andrew J Kirkpatrick

Director

SVP, Global Operations and

 

Corporate Development

 

--------------------------------------------------------------------------------